Citation Nr: 0015266	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression, a sleep disorder, memory loss, and 
vertigo (balance disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1982.

In correspondence of December 1995, the veteran stated that 
he wished to file a claim for service connection for "memory 
loss, loss of balance, vertigo, depression, a sleep disorder, 
and an acquired psychiatric disorder."  In that same 
correspondence, the veteran argued that the aforementioned 
disabilities might have been "caused or aggravated" by 
"radiation exposure" to which he was subjected while aboard a 
"nuclear capable" vessel between the years 1978 and 1982.  
However, in subsequent correspondence of February 1996, the 
veteran stated that he wished to "cancel his claim" for 
radiation exposure.  Accordingly, the Board of Veterans' 
Appeals (Board) will confine its review to theories of 
incurrence other than radiation exposure.  


FINDING OF FACT

The claim for service connection for a psychiatric disorder, 
to include depression, a sleep disorder, memory loss and 
vertigo (balance disorder), is not plausible as it is not 
supported by any cognizable evidence.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder, 
to include depression, sleep disorder, memory loss, and 
vertigo (balance disorder), is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  In a service administrative record of 
May 1979, it was noted that the veteran was to undergo 
nonjudicial punishment for an unauthorized absence of 
approximately 55 days, extending from February 20 until 
April 16, 1979.  

At the time of the veteran's service separation examination 
in May 1982, he reported that he was in good health and not 
on any medication.  He gave a history of attempted suicide, 
dizziness or fainting spells, depression or excessive worry, 
loss of memory or amnesia, periods of unconsciousness, and 
"nervous trouble of any sort."  The examiner commented that 
the veteran had been "inebriated," when he had attempted 
suicide by overdose prior to his entry upon active duty.  
Additionally noted was that, since the time of that prior 
suicide attempt, the veteran had made "no repeat attempts."  
Further clarification resulted in a finding that the 
veteran's fainting was the result of excessive heat, and that 
he suffered a "nervous stomach."  Reportedly, the veteran 
additionally suffered from frequent minor depressive phases.  
Clinical evaluation was negative for psychiatric abnormality.  
The examiner did, however, note that the veteran appeared to 
be "very introspective."  

A private medical record dated in April 1987 is significant 
for an entry of "depression."

In February 1989, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  That 
examination was negative for history, complaints, or abnormal 
findings indicative of the presence of an acquired 
psychiatric disorder, or of depression, a sleep disorder, 
memory loss, or vertigo.

A VA record of hospitalization covering the period from late 
January to early February 1995 is to the effect that the 
veteran was hospitalized at that time for complaints of 
"dizziness and lightheadedness."  At the time of admission, 
the veteran gave no prior psychiatric history.  He was, 
however, unmarried, unemployed, and homeless.  The veteran 
stated that he had been experiencing "compulsions to harm or 
kill someone."  Additionally noted was that, on neurologic 
evaluation, the veteran acknowledged the presence of auditory 
hallucinations, paranoid ideation, and ideas of reference.  

On mental status examination, the veteran was groomed and 
cooperative, with good eye contact and rapport, and no 
unusual mannerisms.  His speech was clear, though his affect 
was anxious.  The veteran's thought processes were somewhat 
tangential and circumstantial, and overly inclusive, but with 
no blocking.  There was no evidence of either suicidal or 
homicidal ideation, though the veteran did report persecutory 
delusions of people watching him.  Auditory hallucinations 
were in evidence, though no visual hallucinations were 
reported.  The veteran was oriented, and his ability to 
abstract was described as "good."  Judgment for impulse was 
fair, and insight was poor.  The pertinent diagnosis noted 
was one of a provisional schizophreniform disorder.

VA outpatient treatment records covering the period from May 
to August 1995 show treatment during that time for various 
psychiatric problems.  

In April 1996, a VA psychiatric examination was accomplished.  
Noted at the time of examination was that the veteran was 
being evaluated for depression, a sleep disorder, and a 
psychiatric disorder, and that the examiner had access to 
both the veteran's claims folder and his medical records. 

During the course of the evaluation, the veteran stated that 
he had been in the Persian Gulf "for two tours," during 
which time he was "sent for the hostage crisis."  The veteran 
additionally stated that his time in the Persian Gulf was 
"stressful, because they were working 12 to 16 hours per day, 
six days a week...sending supplies and fueling ships."  
According to the veteran, he was "depressed" and "not exactly 
the same" when he returned from the Persian Gulf.  When 
questioned, the veteran stated that he had no psychiatric 
treatment while in service.  

As to his current symptomatology, the veteran stated that his 
mood was "all right," though he still slept erratically.  
According to the veteran, he might go for days without sleep, 
and then "catch up and sleep a lot."  The veteran stated that 
he was able to get enjoyment out of life, and that his 
concentration was good.  He denied suicidal ideation, and, 
when questioned as to his history of depression, stated "just 
for my condition."  When asked what that condition was, the 
veteran commented that he had experienced an episode of 
dehydration and loss of memory when hospitalized by the VA 
about a year ago.  The veteran reported that he had begun 
hearing voices shortly before he was admitted to the hospital 
the previous year.  He further stated that, at that time, he 
had gotten sick, and "felt like his head was vibrating."  
Regarding ideas of reference, the veteran stated that he did 
think that the television sent subliminal messages, and might 
give him a warning not to do something.  The veteran denied 
both thought insertion and thought withdrawal, and likewise 
denied the presence of visual hallucinations.  At the time of 
evaluation, the veteran commented that he was presently not 
receiving psychotropic medication.

On mental status examination, the veteran tended to talk 
excessively and, at times, inappropriately about unrelated 
subjects.  His speech was slightly pressured, and his thought 
processes circumstantial.  The veteran was fully alert and 
oriented, and grossly there were no cognitive deficits.  In 
the opinion of the examiner, there was presently not enough 
evidence to make a diagnosis of schizophrenia, since the 
veteran's symptoms were somewhat vague.  Rather, the veteran 
would be more appropriately classified as having a psychosis, 
not otherwise specified.  The examiner commented that the 
veteran's symptoms started approximately a year ago, and "did 
not appear to be service connected."  The pertinent diagnosis 
was psychosis not otherwise specified.  

On VA fee-basis neurologic examination, likewise conducted in 
April 1996, there was noted a history of hospitalization for 
a psychiatric disorder, and a diagnosis of schizophreniform 
disorder.  According to the veteran, prior to his 
hospitalization in February 1995, he developed significant 
problems with his memory.  Since his discharge from the 
hospital, and two weeks of treatment with medication, he had 
reportedly experienced some improvement in his memory.  When 
evaluated in the neurology clinic in mid-January 1995, the 
veteran complained of a "balance problem," stating that, on 
occasion, he would stand up, and develop a "rush like 
sensation" in his head.  These spells reportedly lasted for a 
few seconds, and would come back, especially in the morning.  
As the day went on, the veteran experienced fewer and fewer 
spells.  The veteran described his spells as "tingling or 
lightheadedness," and specifically denied any sense of 
motion.  He stated that he now drank coffee in the morning, 
and that this helped somewhat with his symptoms.  Reportedly, 
all of the veteran's previous studies had been unremarkable.  

On neurologic evaluation, the veteran was alert and well 
oriented.  His short-term memory was three out of three items 
in five minutes, and he performed serial 7's times 6 rapidly 
and without error.  The veteran exhibited no left/right 
confusion, anomia, dysarthria, or aphasia.  His visual fields 
were full to confrontation, and his pupils were equal, round, 
and reactive to light.  The veteran's extraocular movements 
were intact and without nystagmus, and his bite was 
symmetrical.  The veteran's facial sensation was likewise 
symmetrical, as was his facial expression.  The veteran's 
hearing was described as grossly normal.  His palate was at 
the midline, and elevated symmetrically.  The veteran 
exhibited a normal and symmetric gag reflex, and both the 
sternocleidomastoid and trapezius were symmetrical.  

On motor examination, strength was 5/5 throughout, with 
normal tone and bulk.  There was no evidence of any pronator 
drift, and fine motor movements were performed with 
dexterity.  The veteran performed finger-to-nose and 
heel-to-shin movements without tremor or dysmetria.  Rapid 
alternating movements were dysrhythmic, and appeared somewhat 
apraxic.  At the time of evaluation, the veteran's reflexes 
were one in his upper extremities, and two at the knees and 
ankles.  Sensory examination was intact to cold, vibration, 
and position sense.  The veteran was able to toe and heel 
walk, as well as tandem walk in an essentially normal manner.  
Further noted was a negative Romberg sign.  

In the opinion of the examiner, the veteran exhibited 
possible manic-depressive episodes which appeared to underlie 
his sleeping disorder.  He reported cycling between not 
needing much sleep and needing lots of sleep in relationship 
to his activity level.  The veteran did not appear to have a 
primary sleep disorder.  According to the examiner, the 
veteran's balance problem was actually orthostatic 
hypotension by history.  He had low blood pressure, and, in 
the morning, was likely a bit dehydrated.  His symptoms were 
improved by caffeine, which was characteristic of orthostatic 
hypotension.  The veteran reported a memory problem which was 
maximal prior to his psychiatric hospitalization.  The 
examiner commented that, at the time of his neurologic 
examination, he could not demonstrate any memory deficits.  
The veteran had undergone a full workup in the neurology 
clinic, including dementia labs.  He had a normal magnetic 
resonance imaging scan of the brain, and was unlikely to have 
Alzheimer's disease at his age.  In the opinion of the 
examiner, the veteran's memory problems were secondary to his 
psychiatric disorder, and he did not have primary dementia.  
Though he gave a history of tensional headaches, he did not 
mention them at the time of examination, and it was not on 
his list of complaints.

VA outpatient treatment records dated in May 1996 show 
continued treatment for the veteran's various psychiatric 
complaints.  

During the period from August 1987 to July 1998, the veteran 
was hospitalized on a number of occasions at the Portland, 
Oregon, VA Medical Center, during which time he received 
diagnoses of schizoaffective disorder versus schizophrenia 
with superimposed major depressive disorder; schizophrenic 
disorder, not otherwise specified; and chronic paranoid 
schizophrenia.

Legal Criteria.  As to the issue currently before the Board, 
the threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 1999).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Analysis.  The veteran gave a history of various 
"psychiatric" symptomatology at the time of service 
separation examination in May 1982.  The examiner noted that 
the veteran was "very introspective," but found no 
psychiatric abnormality on clinical evaluation.

The Board concedes that, in a private medical record of April 
1987, there was noted a "problem description" of depression.  
However, a subsequent VA general medical examination in 
February 1989 was entirely negative for evidence of a 
psychiatric disability.  Indeed, the earliest clinically-
confirmed indication of the presence of a chronic psychiatric 
disorder is revealed by a VA record of hospitalization dated 
in 1995, almost 13 years following the veteran's discharge 
from service, at which time he received a diagnosis of a 
"provisional" schizophreniform disorder.  

The veteran argues that, while in service, he was for a 
period of time "absent without leave," during which time he 
once again attempted suicide.  While, based upon a review of 
the record, it would appear that the veteran was, in fact, 
absent without leave, there exists no indication whatsoever 
that, during the period in question, the veteran attempted 
suicide.  VA law and regulations are clear that "the 
requirement for line of duty will not be met if it appears 
that at the time the injury was suffered . . . the person on 
whose account benefits are claimed (1) was avoiding duty by 
deserting the service or by absenting himself or herself 
without leave materially interfering with the performance of 
military duties."  38 U.S.C.A. § 105(b); see also 38 C.F.R. 
§§ 3.1(m)(1), 3.301(a) (1999).  Likewise, as noted above, a 
chronic psychiatric disability is not shown to have been 
present during service.  The veteran's vertigo ("balance 
problem") has been found to be the result of orthostatic 
hypotension, of which there is no evidence during service, or 
within the first post-service year.  Moreover, at no time 
subsequent to the veteran's discharge from service has his 
schizophrenia and/or schizophreniform disorder been 
attributable to any incident or incidents of his period of 
active service.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some in-service injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the current diagnoses of 
schizophrenia/schizophreniform/ schizoaffective disorder, the 
only evidence which the veteran has submitted which supports 
a finding of a nexus to service is his own testimony.  
Evidence of such a nexus, however, cannot be provided by lay 
testimony, because "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown,  8 Vet. 
App. 384 (1995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran has failed to provide evidence of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Savage, 
10 Vet. App. at 498.  His statements, in and of themselves, 
are insufficient to relate his current symptoms to his prior 
symptomatology, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is unable to conclude that the veteran's current 
psychiatric disability, first persuasively documented many 
years following service discharge, was present in service, or 
is otherwise of service origin.  Under such circumstances, 
his claim is not well grounded, and must be denied.  

In reaching this determination, the Board is given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in March 1997.  Such testimony, while 
informative, is regrettably not probative of a nexus between 
any current chronic psychiatric disorder and the veteran's 
military service.  In the absence of any competent evidence 
of such a link, the veteran's claim is not well grounded and 
must be denied.


ORDER

Service connection for a psychiatric disorder, including 
depression, a sleep disorder, memory loss, and vertigo 
(balance disorder) is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

